DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-8, 10-15 and 17-20 are pending in this application.
Double patenting rejection is withdrawn.
Claim rejections 35 USC 101 on claims 1, 3, 8,10, 15 and 17 are withdrawn.
Claim rejections 35 USC 102 on claims 1, 3, 8,10, 15 and 17 are withdrawn.
Claims 1, 3-8, 10-15 and 17-20 are allowed in this Office Action (Renumber as 1-17).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closet prior art Zalon et al. (U.S. Publication Number US 20170115955, hereafter referred to as “Zalon”). Zalon discloses the audio blending system and method can perform processes where for each file to be analyzed … during a beat analysis, the beat position can be analyzed for spectra between each beat and including amplitude and distribution of spectrum between each beat. In some embodiments, the melody analysis can include a frame by frame analysis of melody with a confidence level analysis applied that can be used to identify a location to place a voiceover. “Genre Norms” can be calculated based on groupings of the content that are relevant to the 
Claims 3-7, 10-14 and 17-20 depend from claims 1, 8 and 15 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

January 20, 2022